UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1451



ENOW BESEM ENOW,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-947-148)


Submitted:   March 15, 2004                 Decided:   April 14, 2004


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Mary Jane Candaux, Senior
Litigation Counsel, Deborah N. Misir, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Enow Besem Enow, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

           In his petition for review, Enow raises challenges to the

immigration judge’s determination that he failed to establish his

eligibility for asylum.          To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was     so    compelling    that      no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                      We have

reviewed the evidence of record and conclude that Enow fails to

show that the evidence compels a contrary result.              Accordingly, we

cannot grant the relief that Enow seeks.

           Accordingly,     we    deny    the    petition   for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                         - 2 -